Citation Nr: 0103718	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-27 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder 
disorder.  

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
respiratory disorder, to include bronchial and sinus 
problems.  

3. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
arthritis of the right knee.  

4. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
gastrointestinal disorder, manifested by diarrhea and gas.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991.  The veteran's DD-Form 214 (Certificate of Release 
or Discharge from Active Duty) reflects an additional eight 
months and four days of active service.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal with respect to a claim for service 
connection for a bilateral shoulder disability arises from a 
February 1994 rating decision in which the RO denied the 
veteran's claim.  The veteran filed an NOD in January 1995, 
and the RO issued an SOC in January 1997.  The veteran filed 
a substantive appeal in March 1997.  Supplemental Statements 
of the Case (SSOC) were issued in September and December 
1997.  

The veteran's claims for service connection for a respiratory 
disorder, arthritis of the right knee, and a gastrointestinal 
disorder were denied by the RO in a July 1992 rating 
decision.  The veteran was notified of the decision, and 
filed an untimely appeal.  Under the law, the decision became 
final.  In July 1994, the veteran attempted to reopen his 
claims.

The present appeal with respect to a respiratory disorder, 
arthritis of the right knee, and a gastrointestinal disorder 
arises from a January 1997 rating decision, in which the RO 
determined that new and material evidence to reopen the 
veteran's claims had not been submitted.  The veteran filed 
an NOD in July 1997, and the RO issued an SOC in May 1999.  
The veteran filed a substantive appeal in July 1999.  

Furthermore, the Board notes that, in a May 1992 statement to 
the RO, the veteran reported suffering from a recurring 
fatigue problem.  The Board interprets this contention as an 
informal claim for service connection for fatigue.  While not 
before us at this time, it is referred to the RO for 
development as deemed warranted.  

The Board also notes that the veteran had been scheduled for 
both a personal hearing before a Hearing Officer at the VARO 
in Columbia in May 1996, and a travel board hearing before 
the undersigned Member of the Board in January 2000.  The 
record reflects that the veteran canceled his personal 
hearing on the day he was scheduled to appear before the 
Hearing Officer.  He subsequently did not appear for his 
travel board hearing on the day he was scheduled.  The Board 
is cognizant that the veteran's service representative, in an 
Informal Hearing Presentation, dated in December 2000, 
indicated that the record reflected that the veteran still 
desired a travel board hearing and that his appeal should be 
remanded so that a hearing could be scheduled.  Given that 
the veteran was scheduled for a travel board hearing but 
failed to report, and he has not filed a motion showing good 
cause as to why he failed to appear, a remand in this 
instance to schedule the veteran for an additional hearing is 
not warranted.  See 38 C.F.R. § 20.1304 (2000).  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records do not reflect 
complaints or treatment for bilateral shoulder pain.  
3. Post-service medical evidence reflects complaints of 
bilateral shoulder pain beginning in June 1993.  

4. The veteran has been diagnosed with bursitis in his right 
shoulder.  

5. The preponderance of the evidence is against the veteran's 
claim that he suffered a bilateral shoulder disability as 
a result of active service.  

6. In a July 1992 rating decision, the RO denied the 
veteran's claims for service connection for a respiratory 
disorder, arthritis of the right knee, and a 
gastrointestinal disorder.  The veteran did not file a 
timely appeal, and, under the law, those decisions became 
final.  

7. The evidence introduced into the record since the July 
1992 rating decision which denied the veteran's claim for 
service connection for a respiratory disorder, is new and 
material, and the veteran's claim is reopened.  

8. The evidence introduced into the record since the July 
1992 rating decision which denied the veteran's claims for 
service connection for arthritis of the right knee and a 
gastrointestinal disorder, is cumulative of evidence 
previously considered or does not bear directly and 
substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1. The veteran did not incur a bilateral shoulder disability 
as a result of active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000). 

2. The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of 
entitlement to service connection for a respiratory 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(f)); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  

3. The evidence submitted since the previous final decision 
is not new and material, and the veteran's claims of 
entitlement to service connection for arthritis of the 
right knee and a gastrointestinal disorder are not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects a 
periodic medical examination in February 1988, during which 
the veteran's systems were reported normal.  In December 
1990, while deployed to Saudi Arabia, the veteran sought 
treatment complaining of eye strain and nasal congestion.  
His nares were noted as congested.  The medical findings were 
eye strain and upper respiratory infection.  In January 1991, 
the veteran sought treatment for congestion and a productive 
cough.  The medical finding was bronchitis.  The treatment 
plan prescribed for the veteran's use Amoxicillin and 
Actifed.  In May 1991, the veteran underwent a separation 
medical examination.  In a Report of Medical History, he 
complained of bronchitis, sinusitis, and hay fever.  The 
veteran was subsequently clinically examined, and his nose 
was found to be within normal limits, although it was noted 
that he did suffer from sinus problems.  

Thereafter, in December 1991, the veteran filed a claim for 
service connection, inter alia, for respiratory and 
bronchitis infections, and a right leg and knee injury.  He 
reported that he had been treated for his respiratory and 
bronchitis infections in December 1990 and twice in April 
1991.  He also reported having been treated for his right leg 
and knee in December 1990.  

That same month, December 1991, the RO received medical 
records from the VA Medical Center (VAMC) in Columbia, dated 
in September 1991.  These records noted the veteran's 
complaints of right knee pain.  A treatment report noted, 
"Injured [right] knee in Saudi.  Fell out of bus.  Aches if 
using knee.  Not treated while in duty."  An X-ray of the 
veteran's right knee was reported normal, and a diagnosis 
listed questionable arthritis.  

In January 1992, the veteran underwent VA medical 
examination.  He reported that, while running up some steps 
on a bus in Saudi Arabia, he had tripped and hurt his right 
knee.  He complained of occasional pain in the medial right 
knee.  On clinical evaluation, there was no swelling or 
deformity.  The veteran was noted to have medial joint line 
tenderness, without instability.  Range of motion of the knee 
was full.  Radiographic studies were noted to reveal some 
mild medial joint space narrowing.  The examiner's diagnosis 
was mild degenerative arthritis of the right knee.  With 
respect to respiratory problems, the veteran reported that, 
while serving in Saudi Arabia, he had experienced two 
episodes of upper respiratory tract infections, which 
responded promptly to antibiotics.  Since his discharge, the 
veteran reported having suffered another respiratory 
infection, which resolved without the use of antibiotics.  On 
clinical evaluation, no abnormalities were found.  The 
examiner's diagnosis was history of three upper respiratory 
tract infections within the last year.  The examiner 
classified the disability as extremely mild.  

In April 1992, the RO received a Lexington Family Practice 
billing statement, dated that same month, which reflected the 
veteran's treatment for sinusitis/rhinitis.  In addition, the 
veteran submitted a statement in which he reported that 
during his duty in the Persian Gulf Area, he was treated 
twice for serious bronchial infections, and that he had 
experienced the same problem since being released from active 
duty.  Furthermore, in May 1992, the RO received an 
additional statement from the veteran in which he reported 
that, during the Gulf war, he had taken experimental drugs to 
counteract the effects of any chemical/biological warfare 
agents.  In addition, the veteran reported that he was 
exposed to daily landfill fires, and suffered from diarrhea 
and other gastrointestinal problems.  

That same month, May 1992, the veteran was medically examined 
for VA purposes.  He reported first suffering from diarrhea 
in December 1991, with episodes of three to four bowel 
movements per day.  These bowel movements, initially brown 
and solid, subsequently became loose and green.  The episodes 
lasted two to three days, and then he would have three to 
four days of normal bowel movements.  In addition, the 
veteran reported an increase of belching and flatus, with the 
flatus increasing on the days he had the loose green stools.  
On clinical evaluation, there were no abnormalities reported.  
The examiner's diagnosis was intermittent diarrhea, with 
possible etiologies of infectious, inflammatory bowel 
disease, most likely malabsorption or possible functional 
bowel disorder.  

In a July 1992 rating decision, the RO denied the veteran's 
claims for service connection for bronchitis and for 
arthritis of the right knee, as well as diarrhea and gas.  In 
June 1993, the veteran filed a claim for service connection 
for his right and left shoulders.  

In January 1994, the RO received VAMC Columbia medical 
records, dated from September 1991 to December 1993.  In 
particular, a September 1991 radiographic study of the 
veteran's right knee did not reflect any fracture.  No 
impression was reported.  A February 1993 treatment record 
noted the veteran's complaints of sinus congestion for one 
week, and that it occurred twice a year.  A June 1993 
treatment record noted the veteran's complaints of sinus 
congestion.  Evaluation revealed a normal oropharynx with 
tender sinuses and no nodes.  Additionally, the veteran 
complained of intermittent bilateral shoulder pain, although 
there was no report of pain at that time.  

In February 1994, the RO denied the veteran's claim for 
service connection for a bilateral shoulder disorder.  In 
March 1994, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals), dated in February 
1994.  The veteran reported that he had been twice diagnosed 
in Saudi Arabia with bronchitis and severe chest congestion, 
and that, since his return to the United States, he had 
suffered from bronchial and sinus problems, which sometimes 
caused him to miss work.  He also reported that he continued 
to suffer from pain in his right knee, and that he had 
received treatment in Saudi Arabia from the 1st TAC (Tactical 
Air Command) Air Force Field Hospital following his right 
knee injury.  The veteran noted having been prescribed 
medicine to relieve the pain and reduce swelling.  

Thereafter, in March 1997, the veteran submitted an 
additional VA Form 9, in which he reported that he believed 
the onset of his bilateral shoulder pain might have occurred 
while he was on active duty during the Persian Gulf.  

In August 1997, the RO received VAMC Columbia treatment 
records, dated from February 1995 to August 1997.  In 
particular, in May 1995, the veteran sought treatment for 
sinus congestion, and was diagnosed with acute bronchitis.  
In February 1996, he was noted to suffer from sinusitis, 
probably atopic.  In August 1996, he complained of right 
shoulder pain for five years.  In January 1997, he complained 
of sinus congestion for two days, plus right intermittent 
shoulder pain since 1991.  In February 1997, a treatment 
record documented a finding of sinusitis/rhinitis, chronic 
and probably atopic.  The veteran reported having had two 
instances of sinusitis over the past year.  In addition, an 
undated treatment record noted the veteran's complaints of 
right shoulder pain for several years, as well as sinus 
congestion.  Clinical evaluation revealed tenderness over the 
bursa of the right shoulder.  The examiner's diagnosis was 
bursitis and allergic sinusitis.  

In October 1997, the RO received a VA Persian Gulf Registry 
examination report, dated in December 1993.  In the report, 
the veteran complained of upper respiratory infections with a 
cough productive of yellow sputum.  The respiratory 
infections were reported as occurring three to four times a 
year since the veteran had returned from the Persian Gulf 
region.  The veteran also reported having suffered from 
diarrhea for 6-8 months after returning from the Gulf, but 
said that had cleared.  In addition, the veteran complained 
of intermittent pain in his right knee requiring the use of 
Motrin from time to time.  Furthermore, he complained of pain 
in both his shoulders which he thought might be secondary to 
pushing some heavy pallets around in Saudi Arabia.  

In July 1999, the veteran submitted to the RO a VA Form 9, 
dated that same month.  He reported that approximately three 
times a year, he had to seek antibiotics at the Columbia 
VAMC, to treat his bronchitis and chest congestion.  
Furthermore, the veteran reported that he still purchased 
over-the-counter medical products to treat his right knee 
pain.  He also noted that, while his diarrhea had greatly 
decreased, he still suffered from gas.  

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Under the Veterans Claims Assistance 
Act of 2000, the following new sections are to be codified in 
title 38, United States Code, with respect to the duty to 
assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
development of medical evidence, the Board concludes that all 
reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

The veteran has contended that he suffers from bilateral 
shoulder pain, which he believes he may have incurred while 
serving in the Persian Gulf region.  Following a careful 
review of the record and applicable regulations, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral 
shoulder disorder.  

In reaching this conclusion, we are cognizant that at no time 
during service was the veteran treated for bilateral shoulder 
pain, nor did he report any shoulder problems during his 
separation medical examination in May 1991.  Post-service 
medical evidence reflects the first documented reference to a 
complaint of bilateral shoulder pain in June 1993, some two 
years after the veteran's separation from service.  
Subsequent VAMC Columbia treatment records reflect complaints 
of right shoulder pain, with a diagnosis of bursitis.  
However, the record does not establish a clinical finding of 
a left shoulder disorder.  Furthermore, there is no medical 
opinion linking any current shoulder disorder to active 
service.  

Therefore, given the current medical findings and the lack of 
nexus evidence linking any shoulder disorder to service, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.  See McManaway v. West, 13 Vet.App. 60, 66 
(1999), in which the Court held that even where a veteran 
asserted continuity of symptomatology since service, medical 
evidence was required to establish "a nexus between the 
continuous symptomatology and the current claimed condition. 
. . "; see also Sanchez-Benitez v. West, 13 Vet.App. 282, 
285 (1999), in which the Court held that a diagnosis of pain 
cannot, without connection to an underlying condition and a 
medical nexus to service, warrant service connection.  

The veteran has been very specific in asserting that he 
suffers from a bilateral shoulder disorder and that this is 
related to service.  While the Board does not doubt the 
sincerity of the veteran's contentions in this regard, any 
determination as to the existence of a disability and its 
medical causation must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran suffers from a left shoulder 
disorder, or that his right shoulder disorder, i.e. bursitis, 
is related to active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.303 (2000).  See 
also Routen, supra.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a bilateral shoulder disorder, regardless of the 
fact that he currently is not shown to be suffering from a 
disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

B.  New and Material Evidence

The RO denied the veteran service connection for a 
respiratory disorder, to include bronchial and sinus 
problems; arthritis of the right knee; and a gastrointestinal 
disorder manifested by diarrhea and gas, in a July 1992 
rating decision.  A decision of a duly-constituted rating 
agency or other agency of original jurisdiction is final and 
binding as to all field offices of VA as to written 
conclusions based upon evidence on file at the time the 
appellant was notified of the decision.  38 C.F.R. 
§ 3.104(a).  The appellant has one year from notification of 
a decision of the agency of original jurisdiction to file an 
NOD as to the decision, and the decision becomes final if an 
NOD is not filed within that time.  38 U.S.C.A. § 7105(b), 
(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  In this instance, the 
veteran was advised of his procedural rights, and, while he 
did file a timely NOD with the RO, he did not perfect a 
timely appeal to the Board.  Therefore, the RO's decision 
became final at that time.  

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, supra.  The procedure therein required was 
- first, it had to be determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well grounded, the merits of the claim had to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 
2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

As noted above, the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim must be well grounded.  
See Veterans Claims Assistance Act of 2000 (VCAA), supra.  Of 
significance in the present matter, is language in the new 
statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for respiratory disorder, 
arthritis of the right knee, and a gastrointestinal disorder.  
We now know that, under the VCAA, cited above, well-
groundedness following the reopening of a claim is a moot 
point.  If it is determined that new and material evidence 
has been presented under 38 C.F.R. § 3.156(a), and the 
veteran's claim is reopened, barring a need for any further 
development, a merits analysis must then be undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for a respiratory disorder, arthritis of the right knee, and 
a gastrointestinal disorder, is that which has been submitted 
since the RO entered its decision on this matter in July 
1992.  

Evidence submitted since the final RO decision entered in 
1992 includes:

1. VAMC Columbia medical records, dated from September 
1991 to August 1997.  
2. VA Persian Gulf Registry examination report, dated 
in December 1993.  
3. The veteran's personal statements.  

With respect to the issue of a respiratory disorder, we note 
that the veteran was treated in service for what appear to be 
acute instances of bronchitis and nasal congestion.  There is 
no history of prior bronchial or sinus problems.  Post 
service, the veteran has continued to be treated for these 
conditions.  In a February 1997 VAMC Columbia treatment 
record, the veteran was noted to suffer from chronic 
sinusitis/rhinitis, which was reported as probably atopic.  
The Board notes that the VA physician's diagnosis appears to 
have been predicated upon history provided by the veteran 
rather than the physician's personal knowledge, and thus can 
be no better than the facts related to the physician by the 
patient.  See Elkins v. Brown, 5 Vet.App. 474, 478 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993); Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).  However, we are not 
unmindful of the mandate in the Hodge precedent, discussed 
above.  Therein, the Federal Circuit Court declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge v. West, supra, at 1363.

In view of the change in course dictated by the Federal 
Circuit Court, the Board concludes that the threshold for 
reopening a previously denied claim has been lowered 
somewhat.  Thus, given the veteran's contentions, and 
resolving reasonable doubt in favor of the veteran, we find 
that the VA physician's statement as to the chronicity of the 
veteran's upper respiratory infection meets the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2000).

Therefore, the Board finds that the veteran has submitted new 
and material evidence to reopen his claim for a respiratory 
disorder, to include bronchial and sinus problems, and the 
claim is reopened.  This does not necessarily mean that the 
claim for service connection will be granted, although 
additional development is warranted as outlined in the Remand 
below.  

With respect to arthritis of the right knee and a 
gastrointestinal disorder, after a review of the record and 
the applicable law, the Board finds that none of the evidence 
added to the file since the July 1992 final rating decision 
constitutes new and material evidence sufficient to warrant 
reopening the veteran's claims.  In reaching this conclusion, 
we note that none of the evidence submitted by the veteran 
relates his arthritic right knee and gastrointestinal 
disorder to service.  

In this respect, while there is no record of the veteran 
having been treated during active service for a right knee 
injury, he has contended that his right knee was treated at 
the 1st TAC Air Force Field Hospital while in Saudi Arabia.  
At separation, the veteran did not complain of right knee 
pain, although there were complaints noted within a year of 
separation from service.  Upon VA examination in January 
1992, he was diagnosed with degenerative changes in his right 
knee.  

Since the previous final denial of the veteran's claim for 
service connection for arthritis of the right knee, the 
record does not reflect evidence linking his current right 
knee disorder, i.e. arthritic changes, to service.  As the 
Court held in the McManaway case, supra, even where a veteran 
asserted continuity of symptomatology since service, medical 
evidence was nevertheless required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition. . . ."  Furthermore, the Board is aware that a 
service-connection presumption exists for arthritis if 
manifested to a compensable degree of 10 percent within one 
year of service.  See 38 C.F.R. §§ 3.307, 3.309 (2000).  In 
this instance, during the veteran's January 1992 VA 
examination, his right knee was normal except for the finding 
of mild medial joint narrowing.  Therefore, his disability 
would not have warranted a 10 percent evaluation, and thus 
the veteran was not eligible for the presumptive 
considerations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With respect to a gastrointestinal disorder, the evidence 
does not reflect that the veteran was treated in service for 
diarrhea, gas, or other gastrointestinal problems.  Since 
service, he has reported experiencing problems with diarrhea 
and gas, although he has not sought treatment for any such 
disorders, and he has reported that his initial problems with 
diarrhea have essentially cleared up.  The veteran has 
reported that he continues to suffer from gas, and uses over-
the-counter products to help with this problem.  We note that 
there is no medical evidence with respect to treatment for a 
gastrointestinal disorder associated with the excessive 
production of bodily gas, nor is there a medical opinion 
linking any such disorder to service.  

Thus, the Board finds that none of the medical evidence 
submitted since the final RO decision in July 1992 relates 
the veteran's arthritic right knee or gastrointestinal 
disorder to his active military service.  Thus, while the 
evidence with respect to the veteran's claims is new, it is 
either cumulative of previous evidence already reviewed, nor 
does not relate the claimed disability to active service, and 
so it does not change the previous analysis in any way.  
Therefore, it does not bear directly or substantially on the 
specific matter, and is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  See Anglin, supra, in which the Court held that, 
according to the plain language of 38 U.S.C. § 5108, evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material, even if that evidence had not 
been previously presented to the Board.  

Furthermore, the veteran's lay assertions noted in his 
written statements, although they are, no doubt, sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Routen v. Brown, supra.  In summary, 
the Board finds that the evidentiary items are not new and 
material, based upon the fact that they do not bear directly 
and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  

The Board further notes that, in its May 1999 SOC, the RO 
properly cited to 38 C.F.R. § 3.156, the regulation discussed 
with approval in Hodge.  The RO noted, as we do here, that 
the veteran had submitted no new and material evidence 
showing that his arthritic right knee or a claimed 
gastrointestinal disorder had been incurred in, or aggravated 
by, service.  However, the RO's analysis included the 
language, "To justify a reopening of a claim on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  In this instance, the RO's analysis was 
predicated on language found impermissible by Hodge, and it 
is therefore unclear whether the RO appropriately considered 
the veteran's claim under section 3.156.

The Board notes that we may consider arguments, subissues, 
statutes, regulations, or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
our action.  Furthermore, whether the Board must remand an 
appeal to the RO to cure a deficiency in the statement of the 
case relating to the summary of evidence, the citation of 
statutes and regulations, or the summary of the reasons for 
the RO's decision will depend upon the circumstances of the 
individual case.  See VAOPGCPREC 16-92 (July 24, 1992).  In 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993), the Court cited 
to VAOPGCPREC 16-92 in holding, "As with all of its 
decisions, a BVA decision that a claimant will not be 
prejudiced by its deciding a question or questions not 
addressed by the [RO] must be supported by an adequate 
statement of reasons or bases."  

With respect to the veteran's appeal in question, the Board 
finds that proceeding forward without remanding to the RO for 
re-analysis under the Hodge standard does not unduly 
prejudice the veteran.  In reaching this conclusion, we note 
that the evidence submitted by the veteran does not "bear 
directly or substantially on the specific matter under 
consideration."  Furthermore, the new evidence does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
As indicated above, the veteran has not submitted any medical 
evidence which links any current disorder associated with his 
right knee, or problems associated with diarrhea/gas, to 
service.  No other evidence, besides the veteran's own 
contentions, was received by the RO.  Therefore, after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal and readjudication by 
the RO under the Hodge standard would be judicially expedient 
or otherwise result in a different finding than that reached 
previously by the RO.  Thus, such a remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claims of 
entitlement to service connection for arthritis of the right 
knee and a gastrointestinal disorder manifested by diarrhea 
and gas, those claims may not be reopened.  


ORDER

1. Entitlement to service connection for a bilateral shoulder 
disorder is denied.  

2. To the extent the Board has determined that new and 
material evidence has been submitted to reopen the 
veteran's claim for service connection for a respiratory 
disorder, the appeal is granted.  

3. New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for arthritis 
of the right knee, and the claim is denied.  

4. New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a 
gastrointestinal disorder, and the claim is denied.  



REMAND

As noted above, Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  

The aforementioned statute contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection. 

The Board notes that the veteran was treated for bronchial 
and sinus problems in service.  In February 1997, a Columbia 
VAMC physician diagnosed the veteran with chronic 
sinusitis/rhinitis.  While this diagnosis of a chronic 
disorder was given some six years following the veteran's 
active service, the record documents treatment for bronchial 
and sinus conditions in the intervening years.  The Board 
finds, given the provisions of the VCAA, to include the duty 
to assist, as well as the evidence of record, that the 
veteran should undergo a VA medical examination so that a 
determination as to the nature, and etiology, of any chronic 
bronchial or sinus disorder identified can be established.  

In view of the foregoing, while we regret the delay in this 
case, further appellate consideration will be deferred, and 
the veteran's claim will be REMANDED to the RO for the 
following action:  

1. The RO should ask the veteran whether he has 
received any treatment for his respiratory 
disorder, to include bronchial or sinus 
problems, since August 1997.  Based upon his 
response, the RO should obtain copies of any 
pertinent treatment records referable to 
treatment from the identified source(s), and 
associate them with the claims folder.  
2. The veteran should be scheduled for a medical 
examination to evaluate the nature and extent 
of his respiratory disorder.  Before 
evaluating the veteran, the examiner should 
review the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  The examiner's report should fully 
set forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should be asked to 
render an opinion, based upon the record and 
the clinical findings, as to whether it is at 
least as likely as not that any chronic 
respiratory disorder so identified by the 
examiner, to include bronchial or sinus 
conditions, was incurred or aggravated during 
the veteran's active service period in the 
Persian Gulf region.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  

3. Regarding the examination scheduled in 
connection with this Remand, and the RO's 
preliminary request for additional evidence, 
the veteran is hereby advised that his 
cooperation with the RO is necessary, and 
that the consequences of a failure to report 
for any scheduled examination without good 
cause, or failing to assist in providing any 
other evidence deemed necessary, could 
include a conclusion that he has abandoned 
his claim, pursuant to 38 C.F.R. §§ 3.158, 
3.655 (2000).  

4. Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.  

5. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim, 
ensuring that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  If action taken 
remains adverse to the veteran, he and his 
accredited representative should be furnished 
an SSOC concerning all evidence added to the 
record since the last SOC.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



`		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

